Citation Nr: 1434083	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The Veteran had active duty service from February 1956 to March 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the January 2014 Remand, the Board found that a claim of service connection for residuals of a perforated right eardrum was raised and opened such claim (as of June 8, 2011).  The Board instructed that because the claim of vertigo and the now opened claim of residuals of a perforated right eardrum were inextricably intertwined, the issue of vertigo could only be adjudicated pending the outcome of the perforated right eardrum claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The AOJ has failed to undertake to develop the perforated right eardrum claim as outlined by the January 2014 Remand, and has yet to adjudicate such claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  As such, the Veteran's claim for vertigo is not ripe for adjudication.  

As action ordered in the January 2014 Remand has not been completed, and the record remains inadequate to properly address the matter on appeal, a remand to secure compliance with the previous remand is necessary. See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate action to send the Veteran the appropriate VCAA notice regarding the claim of service connection for residuals of a perforated right eardrum. 

2. The AOJ should complete all appropriate actions to develop the matter of service connection for residuals of a perforated right eardrum (to include securing treatment records and scheduling any examinations deemed necessary), and to adjudicate such claim.  

3. Only after the development sought above is completed, the AOJ should then arrange for the Veteran to be examined by an otolaryngologist (ENT specialist) to determine the likely etiology of his vertigo.  The Veteran's record (to specifically include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following: 

a. What is the most like etiology for the Veteran's vertigo?  Specifically, is such at least as likely as not (a 50% or better probability) etiologically related to his service? 

b. Or, is the Veteran's vertigo at least as likely as not (a 50% or better probability) secondary to (caused or aggravated by) the Veteran's service-connected bilateral hearing loss, tinnitus, and/or residuals of a perforated right ear drum (if service connection has been established)? 

The examiner must provide a clear rationale for all opinions provided. 

4. The AOJ should then review the record and readjudicate the Veteran's claim (to include as secondary to hearing loss, tinnitus, and residuals of a perforated right ear drum if service connection has been established).  If such claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



